Exhibit 10.2
QUALITY SYSTEMS, INC.
OUTSIDE DIRECTOR’S

AMENDED AND RESTATED

RESTRICTED STOCK AGREEMENT
GRANTED UNDER THE QUALITY SYSTEMS, INC.
AMENDED AND RESTATED 2005 STOCK OPTION AND INCENTIVE PLAN
     THIS OUTSIDE DIRECTOR’S RESTRICTED STOCK AGREEMENT (this “Agreement”),
dated and effective as of                     , 20___ (the “Grant Date”), by and
between Quality Systems, Inc., a California corporation (the “Company”), and
                                         (“Grantee”), is entered into as
follows:
     WHEREAS, Grantee is an outside director of the Company; and
     WHEREAS, the Company has established the Quality Systems, Inc. Amended and
Restated 2005 Stock Option and Incentive Plan (the “Plan”), a copy of which has
previously been provided to Grantee; and
     WHEREAS, the Compensation Committee (the “Committee”) of the Board of
Directors of the Company has established a compensation program (the “Program”)
for the outside directors of the Company that includes the grant of restricted
shares in the Company’s common stock (“Common Stock”); and
     WHEREAS, under the terms of the Program, Grantee shall be granted shares of
the Common Stock, subject to the restrictions stated below.
     NOW, THEREFORE, the parties hereby agree as follows:
     1. Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to Grantee
                     shares of Common Stock (the “Restricted Stock”). As soon as
practicable, the Company shall cause a certificate representing the Restricted
Stock to be issued in Grantee’s name (the “Certificate”). The Restricted Stock
shall be subject to, and the Certificate shall bear appropriate legends with
respect to, the restrictions described herein.

     2. Vesting Schedule. The Restricted Stock shall vest in two equal annual
installments, each on the anniversary of the Grant Date (and each referred to
herein as a “Vesting Date”) subject to earlier vesting as set forth in
Section 3, below.


     3. Restrictions. No portion of the Restricted Stock or rights granted
hereunder may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of by Grantee during the period beginning on the Vesting Date of that
portion of Restricted Stock, and ending the day prior to the one year
anniversary of the Vesting Date of that portion of Restricted Stock. In the
event of a meeting of shareholders immediately following which a director that
previously received restricted shares under the Program is no longer a member of
the Company’s Board, then any unvested shares held by such director shall
immediately vest and become transferrable.


     4. Shareholder Rights. Until the Vesting Date, Grantee shall not have the
rights of a shareholder with respect to the Restricted Stock.


-1-



--------------------------------------------------------------------------------



 



     5. Taxes.
          (a) Grantee hereby acknowledges that he or she has reviewed with his
or her own tax advisors the tax consequences of receiving the Restricted Stock.
Grantee represents to the Company that he or she is relying solely on such
advisors and not on any statements or representations of (i) the Company,
(ii) its officers, directors or employees, or (iii) its or their respective
agents or representatives.
          (b) Grantee shall be liable for any and all taxes, including
withholding taxes, arising out of this grant of Restricted Stock. The Company
shall not be required to deliver any Restricted Stock or to recognize any
purported transfer of shares of the Restricted Stock until all applicable
withholding obligations are satisfied. Grantee is ultimately liable and
responsible for all taxes owed by Grantee in connection with the Restricted
Stock, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Restricted Stock. The
Company makes no representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, issuance or settlement of the
Restricted Stock or the subsequent sale or transfer of any of the shares of
Restricted Stock. The Company does not commit and is under no obligation to
structure the Restricted Stock award or program to reduce or eliminate Grantee’s
tax liability.
     6. Securities Law Compliance. The Company will use its reasonable
commercial efforts to assure that the Restricted Stock is registered under
federal securities laws. However, no Restricted Stock will be issued pursuant to
Grantee’s award if such issuance would otherwise constitute a violation of any
applicable federal or state securities laws or regulations or the requirements
of The NASDAQ Global Select Market or any stock exchange or other market on
which the Common Stock is then quoted or listed for trading. The inability of
the Company to obtain approval from any regulatory body deemed necessary by the
Company for the lawful issuance of any Restricted Stock hereunder shall defer
the Company’s obligation with respect to the issuance of such Restricted Stock
until such approval has been obtained. Grantee understands Grantee’s
responsibilities to report the grant and future disposition of the Restricted
Stock under the applicable provisions of the Securities Exchange Act of 1934, as
amended.
     7. Miscellaneous.
     (a) The grant of Restricted Stock or another award to Grantee under the
Plan in any one year, or at any time, does not obligate the Company to make a
grant in any future year or in any given amount and should not create an
expectation that the Company might make a grant in any future year or in any
given amount.
     (b) The Company shall not be required (i) to transfer on its books any
shares of Restricted Stock that have been sold or transferred in violation of
any of the provisions set forth in this Agreement or in the Plan, or (ii) to
treat as owner of such shares or to accord the right to vote as such owner or to
pay dividends to any transferee to whom such shares shall have been so
transferred.
     (c) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
     (d) Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to Grantee at Grantee’s
address then on file with the Company.

-2-



--------------------------------------------------------------------------------



 



     (e) This Agreement shall not be construed so as to grant Grantee any right
to remain as a director of or consultant to the Company.
     (f) The parties agree that neither the Company nor any of its affiliates
shall have any further obligation to Grantee relating to the grant of stock or
other equity-based incentive compensation except as stated herein and under the
terms of the Program.
     (g) This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof. This Agreement may not be
amended except (i) with the consent of the Committee and the Board; and (ii) by
a written instrument duly executed by the Company and Grantee.
     (h) This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their permitted heirs, personal representatives,
successors and assigns. The terms of this Agreement shall in all respects be
subject to the terms of the Plan and the Program. In the event of a conflict
between the terms of this Agreement and the Plan and/or Program, the terms of
the Plan and/or Program (as the case may be) shall control. In the event of a
conflict between the terms of the Plan and the Program, the terms of the Plan
shall control. In accordance with the Plan, Grantee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
or the Board of Directors upon any questions arising under the Plan or this
Agreement.
     (i) The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of California without resort or reference
to the conflicts-of-laws rules of that or any other state.
     (j) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
     8. Remaining Terms. The remaining terms and conditions of Grantee’s award
are governed by the Plan, and Grantee’s award is also subject to all
interpretations, amendments, rules, regulations and decisions that may from time
to time be adopted under the Plan.
[signature page follows]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Outside Director’s
Restricted Stock Agreement effective as of the date first set above.

              COMPANY:   QUALITY SYSTEMS, INC.,
a California corporation


 
           
 
  By:        
 
           
 
  Its:        
 
           

     I, the undersigned Grantee, hereby acknowledge and accept the foregoing
terms and conditions of the Restricted Stock award evidenced hereby. I also
acknowledge and agree that the foregoing sets forth the entire understanding
between the Company and me regarding my entitlement to receive the shares of
Restricted Stock subject to such award and supersedes all prior oral and written
agreements on that subject.

             
 
                          (signature of Grantee)    
GRANTEE:
           
 
                          [printed name of Grantee]    

-4-